PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4148


UNITED STATES OF AMERICA,

                     Plaintiff − Appellee,

              v.

DARRA LEE SHEPHARD, a/k/a Nora Southerland, a/k/a Donna Ramirez,

                     Defendant – Appellant.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:13-cr-00021-RJC-DCK-3)


Argued: March 22, 2018                                            Decided: June 15, 2018


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the majority opinion, in which Judge
Niemeyer joined. Judge Wynn wrote a dissenting opinion.


ARGUED: Chiege Ojugo Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU
OKWARA, Charlotte, North Carolina, for Appellant. Joanna Katherine Wood Bowman,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON
BRIEF: Kenneth A. Blanco, Acting Assistant Attorney General, Trevor N. McFadden,
Deputy Assistant Attorney General, Ellen R. Meltzer, William H. Bowne, Gustav W. Eyler,
Fraud Section, Criminal Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Jill Westmoreland Rose, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
DIAZ, Circuit Judge:

          Darra Lee Shephard conspired to defraud U.S. residents through a telemarketing

sweepstakes scheme. From a call center in Costa Rica, Shephard and others would tell

their unwitting victims that they had won a sweepstakes prize. The catch? Winners could

receive their prize money only after paying a “refundable insurance fee.” Victims of the

scheme wired thousands of dollars to the call center, but of course, no fees were refunded

and no prize money was ever paid.

          Shephard pleaded guilty to conspiracy to commit wire and mail fraud, conspiracy

to commit money laundering, eight substantive counts of wire fraud and aiding and

abetting, and four substantive counts of money laundering and aiding and abetting. She

was sentenced to ninety-six months in prison and ordered to pay $7,215,695.20 in

restitution. On appeal, she challenges (1) the district court’s application of the vulnerable

victim sentencing enhancement and (2) its calculation of the actual loss amount. We

affirm.


                                             I.

                                             A.

          From 2007 through February 2015, Shephard “participated in, and otherwise

facilitated,” a sweepstakes telemarketing call center in Costa Rica for the purpose of

defrauding U.S. residents by convincing them to pay money in order to claim a fake

sweepstakes prize. J.A. 158.




                                             2
       The call center required “openers” to call residents in the United States and inform

them that they had won second prize in a sweepstakes in the amount of $350,000 to

$450,000. The “openers”—often falsely representing themselves as U.S. government

employees—would explain that in order to receive the prize money, the U.S. resident must

pay a “refundable insurance fee” by wiring money via Western Union, MoneyGram or an

international bank. Victims then wired money to a “runner,” who would collect wire

transfers at banks in Costa Rica, or a “bridge,” who would receive the funds in the United

States and forward them along to the call center in Costa Rica.

       Once someone fell prey to the scam and made an initial payment, a “loader” would

call again and convince the victim to send more money. The “loader” would tell the victim

that a mistake had been made and he had actually won first prize, which was more than

$3,000,000. Of course, the victim would first need to pay thousands of additional dollars

in increased insurance fees to claim this larger prize. If the victim fell for the scheme again

and made another payment, the “loader” would continuously raise the sweepstakes prize

and ask for more money from the same victim. This process is known as “reloading.” At

various times throughout her tenure, Shephard worked in the call center as an “opener,” a

“runner,” and a “loader.”

                                              B.

       Shephard was arrested in Costa Rica in July 2015 and then extradited to the United

States. She pleaded guilty to all fourteen counts of her indictment without the benefit of a

plea agreement. Shephard also agreed to a written factual basis for her plea, which

described the sweepstakes scheme and her involvement. Shephard reserved her right to

                                              3
object to two proposed findings at sentencing: (1) that the loss amount was over $3,500,000

and (2) that she knew that many of the victims were over the age of fifty-five and

vulnerable.

       Shephard’s presentence report (“PSR”) relied on the factual basis, as well as two

written statements from Shephard, to calculate the appropriate Guidelines range. The PSR

applied a base offense level of 7 for wire fraud, a number of enhancements, and a three-

level downward adjustment for acceptance of responsibility. For our purposes, only two

of the enhancements matter: First, the PSR applied a two-level enhancement because the

offense involved vulnerable victims. U.S.S.G. § 3A1.1(b)(1). Second, it applied an

eighteen-level increase for a loss amount of more than $3,500,000 but less than or equal to

$9,500,000. U.S.S.G. § 2B1.1(b)(1)(J). The PSR relied on the financial analysis prepared

by the government, which explained that during Shephard’s involvement the loss amount

collected from victims via Western Union was $5,876,814.27 and the loss amount collected

via MoneyGram was $1,338,880.93, resulting in a total loss amount of $7,215,695.20.

       Shephard objected to the vulnerable victim enhancement and the loss amount

calculation.   She argued there was no evidence that the scheme targeted unusually

vulnerable victims or that Shephard knew it targeted such victims. As for the loss amount,

she claimed it should be less than $3,500,000 because the victims’ losses were not

adequately documented and her involvement in the call center was sporadic. The court

overruled the objection to the vulnerable victim enhancement “based on responses from

the government, consistent with my other rulings in other [related] call center cases that

. . . vulnerable victim enhancements were appropriate in the nature of how this fraud

                                            4
activity worked.” J.A. 71. And it affirmed the loss amount as a “conservative estimate”

based on “solid methodology.” J.A. 70. The court further explained that Shephard was

responsible for the criminal activity of her coconspirators even after her personal

participation ended because she never affirmatively withdrew from the conspiracy.

       The district court adopted the PSR’s Guidelines calculation, which applied a total

offense level of 34 and a criminal history of I for a Guidelines range of 151 to 188 months’

imprisonment. The court then departed and varied downward to arrive at a sentence of

ninety-six months’ imprisonment and $7,215,695.20 in restitution.

       Shephard filed a timely appeal.


                                            II.

       We review criminal sentences for reasonableness using an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 51 (2007). A sentence based on an improperly

calculated Guidelines range is procedurally unreasonable. United States v. Davis, 679 F.3d
177, 182 (4th Cir. 2012). In reviewing whether a sentencing court properly calculated the

Guidelines range, we review the court’s factual findings for clear error and its legal

conclusions de novo. Id.

                                            A.

       The Sentencing Guidelines allow for a two-level enhancement “[i]f the defendant

knew or should have known that a victim of the offense was a vulnerable victim.” U.S.S.G.

§ 3A1.1(b)(1). A vulnerable victim is a person “(A) who is a victim of the offense of

conviction and any conduct for which the defendant is accountable . . . and (B) who is


                                             5
unusually vulnerable due to age, physical or mental condition, or who is otherwise

particularly susceptible to the criminal conduct.” U.S.S.G. § 3A1.1 cmt. n.2.

       For the vulnerable victim enhancement to apply, the record must show that (1) the

victim of the offense was unusually vulnerable and (2) the defendant knew or should have

known of the victim’s unusual vulnerability. United States v. Llamas, 599 F.3d 381, 388

(4th Cir. 2010). The enhancement thus “requires a fact-based explanation of why advanced

age or some other characteristic made one or more victims unusually vulnerable to the

offense conduct, and why the defendant knew or should have known of this unusual

vulnerability.” Id. (internal quotation marks omitted).

       In this case, the factual basis and Shephard’s written statements to the probation

officer explain that the conspiracy involved “reloading” victims and that Shephard herself

worked as a “loader.” The practice of “reloading” involves targeting people who have

already fallen victim to the scheme at least once, if not repeatedly. The question, then, is

whether this practice of reloading, at least in the context of this particular telemarketing

sweepstakes conspiracy, is sufficient to support the vulnerable victim enhancement.

       We have not yet addressed this issue, 1 but many of our sister circuits have,

concluding that evidence of reloading may support the enhancement. See United States v.



       1
          The dissent claims that our decision in Llamas is controlling and that if record
evidence of a reloading scheme were sufficient to uphold the application of the vulnerable
victim enhancement, we would have done so there. In Llamas, however, we rejected the
district court’s application of the enhancement because, after discussing how one victim
took medication for Alzheimer’s disease and another fell for the scheme when she was
expecting a call about her daughter’s health, the court provided no explanation as to why

                                             6
Lloyd, 807 F.3d 1128, 1172‒73 (9th Cir. 2015); United States v. Hoffecker, 530 F.3d 137,

201‒02 (3d Cir. 2008); United States v. Day, 405 F.3d 1293, 1295‒96 (11th Cir. 2005);

United States v. Coe, 220 F.3d 573, 582 (7th Cir. 2000); United States v. Brawner, 173
F.3d 966, 972‒73 (6th Cir. 1999); United States v. O’Neil, 118 F.3d 65, 75‒76 (2d Cir.

1997). 2

       As these courts have explained, a victim’s decision to wire money in response to the

initial fraudulent phone call is evidence that they are “particularly susceptible to the

criminal conduct” and that is why fraudsters then repeatedly target that victim through the

process of “reloading.” For example, in United States v. Jackson, which addressed a

similar fraudulent telemarketing scheme, the Seventh Circuit held the vulnerable victim

enhancement applied because the defendants “reloaded” victims. 95 F.3d 500, 502‒03 (7th

Cir. 1996). The court reasoned:

       Whether these persons are described as gullible, overly trusting, or just naive
       (and whatever the cause of this condition), . . . their readiness to fall for the

the defendant knew or should have known about these two victims’ unique vulnerabilities.
Llamas, 599 F.3d at 388‒89.
        When the government on appeal argued the enhancement was appropriate because
Llamas “reloaded” persons who had already fallen for the sweepstakes scheme, we did not
reject the argument—we just noted that the district court never adopted it. We said the
enhancement “cannot be justified simply because there might be some evidence in the
record-not addressed by the sentencing court-supporting [it].” Id. at 389. Here, by contrast,
the sentencing court relied on the practice of reloading as evidence to support its
application of the vulnerable victim enhancement. See infra at 9‒10.
       2
        The dissent cites the Second Circuit’s decision in United States v. Dupre, 462 F.3d
131 (2d Cir. 2006). There, the court did note that simply asking a fraud victim for more
money does not warrant application of the vulnerable victim enhancement, but it expressly
left open the possibility that “repeated targeting of certain victims” could justify the
enhancement, as it did in O’Neil. Id. at 146.

                                              7
       telemarketing rip-off, not once but twice (and in [one] case, four times),
       demonstrated that their personalities made them vulnerable in a way and to a
       degree not typical of the general population. . . . The structuring of the
       reloading process, the designating of customers as “reloads,” . . . the charging
       of higher sums to reloads, and the systematic re-victimizing of people . . .
       amply demonstrate that the defendants believed the reloaded persons to be
       especially vulnerable and that they specifically targeted them because of this
       vulnerability.

Id. at 508.

       In other words, the reloading process was sufficient to support a finding that the

victims were unusually vulnerable and that the defendants targeted them because of their

vulnerability. The dissent contends that the district court there made findings about one

particular victim. But the court did not just find one or two victims to be unusually

vulnerable. Instead, the court “focussed on the technique of reloading” and concluded

“those who were successfully reloaded” were unusually vulnerable.            Id. at 507‒08.

Likewise, the Third and Eleventh Circuits affirmed applications of the vulnerable victim

enhancement based on the simple fact that reloading—the repeated targeting of a victim—

“constitutes evidence that the defendant knew the victim was particularly vulnerable to the

fraud scheme.” Day, 405 F.3d at 1296; Hoffecker, 530 F.3d at 201 (quoting Day).

       We believe the reasoning of our sister circuits is sound and applies here. The record

shows that the more experienced telemarketers in this fraudulent sweepstakes scheme,

including Shephard, were specifically designated as “loaders.” The “loaders” called

victims who had already fallen for the scheme and tried to get them to make additional

payments. Shephard explained that she and her coconspirators “would reload the victim

as long as the victim was willing and able to continue to transfer funds” and that “[m]any


                                             8
victims sent tens of thousands of dollars” in response to these calls. J.A. 442. Further, the

individual victim impact statements attached to the presentence report demonstrate, as one

would suspect, that the victims were in fact unusually vulnerable. Thus, we find no clear

error in the district court’s determination that some victims were particularly vulnerable

and that Shephard was aware of this vulnerability. It is why she and her coconspirators

purposefully targeted such victims again and again. 3

       Shephard also argues that the district court did not sufficiently explain its decision

to apply the vulnerable victim enhancement. A district court must provide a “sufficient

explanation of its rationale” to enable review, United States v. Wilkinson, 590 F.3d 259,

269 (4th Cir. 2010), and must “place on the record an individualized assessment based on

the particular facts of the case before it,” United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009) (internal quotation marks omitted). The district court here overruled Shephard’s

objection to the vulnerable victim enhancement “based on responses from the government,

consistent with my other rulings in other [related] call center cases that there were

vulnerable victim enhancements were appropriate in the nature of how this fraud activity

worked. [sic]” J.A. 71.

       Although the district court’s explanation was terse, we find it sufficient. First, the

court based its decision to apply the enhancement on the government’s response. The


       3
        We need not (and do not) decide whether the mere practice of reloading (without
more) will always justify applying the vulnerable victim enhancement. There may be
unique factual scenarios that rebut the strong inference that defendants who reload victims
target them because they are unusually vulnerable. But here, the district court’s
determination to apply the enhancement was entirely appropriate.

                                             9
government’s response to Shephard’s objection was that “the practice of reloading victims

evinces an offense reliant on unusually vulnerable victims.” J.A. 380. The government

fully explained the argument and cited a number of cases. Second, the court said the

enhancement was appropriate given “the nature of how this fraud activity worked,” which

further confirms that the court found the practice of reloading sufficient to support the

enhancement.

       We therefore affirm the district court’s decision to apply the vulnerable victim

enhancement.

                                             B.

       Shephard also objects to the loss amount used to justify an eighteen-level

enhancement. Shephard argues that the district court clearly erred in finding a loss amount

of $7,215,695.20. In her view, the real loss amount is under $3,500,000, which should

have resulted in a sixteen rather than eighteen-level enhancement.            See U.S.S.G.

§ 2B1.1(b)(1)(I)‒(J).

       We review a district court’s calculation of loss amount for clear error. United States

v. Jones, 716 F.3d 851, 859‒60 (4th Cir. 2013). “Loss” is “the greater of actual loss or

intended loss.” U.S.S.G. § 2B1.1 cmt. n.3(A). Here, the court relied on “actual loss,”

defined as “the reasonably foreseeable pecuniary harm that resulted from the offense.”

U.S.S.G. § 2B1.1 cmt. n.3(A)(i). The government must establish the amount of loss by a

preponderance of evidence. United States v. Catone, 769 F.3d 866, 876 (4th Cir. 2014).

But the court need only make a “reasonable estimate” of the loss. U.S.S.G. § 2B1.1 cmt.

n.3(C).

                                             10
       In the case of a conspiracy, loss is attributable to a defendant “if it results from the

conduct of others so long as the conduct was in furtherance of, and reasonably foreseeable

in connection with the criminal activity.” United States v. Otuya, 720 F.3d 183, 191 (4th

Cir. 2013) (internal quotation marks omitted). “A defendant’s membership in a conspiracy

is presumed to continue until he withdraws from the conspiracy by affirmative action.

Withdrawal must be shown by evidence that the defendant acted to defeat or disavow the

purposes of the conspiracy.” United States v. Allmendinger, 706 F.3d 330, 341 (4th Cir.

2013) (internal quotation marks omitted). “[M]ere cessation of activity in furtherance of

the conspiracy is insufficient.” United States v. Walker, 796 F.2d 43, 49 (4th Cir. 1986).

The defendant must point to “[a]ffirmative acts inconsistent with the object of the

conspiracy and communicated in a manner reasonably calculated to reach co-conspirators.”

United States v. U.S. Gypsum Co., 438 U.S. 422, 464–65 (1978). The burden of proving

withdrawal rests with the defendant. Walker, 796 F.2d 43, 49 (4th Cir. 1986).

       Shephard first argues that the loss amount is wrong because it includes MoneyGram

wire transfers even though the substantive wire fraud and money laundering counts in the

indictment speak only of Western Union transfers. But this argument fails because the

factual basis and Shephard’s written statements to the probation officer clearly establish

that MoneyGram transfers were part of the conspiracy described in counts 1 and 10 of the

indictment.

       Next, Shephard argues that the calculation wrongly includes losses accrued through

February 2015 even though she stopped working at the call center in December 2012.

Shephard, however, stipulated in the factual basis supporting the plea that she participated

                                              11
in, or otherwise facilitated, the conspiracy from 2007 through February 2015. And

although Shephard reserved the right to object to the loss amount and whether she

knowingly targeted vulnerable victims, she twice told the court that she agreed “with

everything else” in the factual basis. J.A. 49‒50. This express acknowledgment of her

involvement in the conspiracy through February 2015 is a sufficient basis for including

losses through February 2015 in the loss calculation. See United States v. Gilliam, 987
F.2d 1009, 1013 (4th Cir. 1993) (finding government may use defendant’s

acknowledgements during the Rule 11 colloquy or sentencing proceedings to establish

facts for sentencing purposes).

         Further, even if Shephard stopped actively participating in the conspiracy in

December 2012, there is no evidence that she acted to defeat or disavow the purposes of

the conspiracy.    Withdrawal requires more than the mere cessation of activity in

furtherance of the conspiracy. Walker, 796 F.2d at 49. The record indicates Shephard’s

involvement in the conspiracy was “on and off” and that, at times, she held legitimate jobs.

Without evidence of an affirmative withdrawal, we don’t know if Shephard was taking

another temporary hiatus from the call center or if she had really abandoned the criminal

enterprise.

       Finally, Shephard claims the district court didn’t make any particularized findings

that the MoneyGram transfers or post-2012 Western Union transfers were within the scope

of the criminal activity Shephard agreed to jointly undertake. No such findings are

necessary, however, because it’s clear on the face of the indictment, as well as the factual

basis, that the conspiracy involved MoneyGram transfers. Further, the factual basis

                                            12
establishes Shephard’s involvement in the conspiracy through February 2015 and, even if

she did leave earlier, there’s no allegation that the conspiracy changed in any unforeseeable

way after December 2012. And as we’ve noted, absent proof of an affirmative withdrawal

from the conspiracy, Shephard is liable for the losses her coconspirators continued to

inflict. 4


                                              III.

         For the reasons given, we affirm the district court’s judgment.

                                                                                 AFFIRMED




         4
         The parties dispute whether the spreadsheet of wire transfers that the government
entered as an exhibit at sentencing was complete. We are satisfied that the exhibit as
presently constituted, in conjunction with the rest of the record, establishes a total loss of
$7,215,695.20 based on sound methodology. Accordingly, we deny the government’s
motion to supplement the Joint Appendix and also deny as moot Shephard’s motion to
strike the same.

                                              13
WYNN, Circuit Judge, dissenting in part:

       I agree with the majority opinion’s approach to calculating the loss amount in this

case, and I join fully in that portion of the majority opinion. I write separately, however,

because I disagree with the majority opinion’s holding regarding the vulnerable victim

enhancement, U.S.S.G. § 3A1.1(b)(1). I do not believe the district court sufficiently

explained its rationale for imposing that enhancement, which would therefore lead me to

vacate the Defendant’s sentence and remand for resentencing.

       The majority correctly cites the controlling test for whether the vulnerable victim

enhancement applies, although the majority’s paraphrasing of the law misses a key aspect

of the inquiry. This Court has said that applying the vulnerable victim enhancement

requires satisfying a two-part test. See United States v. Llamas, 599 F.3d 381, 388 (4th

Cir. 2010) [“Llamas I”]. “First, a sentencing court must determine that a victim was

unusually vulnerable. Second, the court must then assess whether the defendant knew or

should have known of such unusual vulnerability.” Id. (internal citation omitted). This

discussion makes clear that the district court must identify at least one specific victim who

serves as a basis for applying the enhancement—not that the record must merely reflect

such possible applicability—and then also find that the defendant knew or should have

known of that victim’s unusual vulnerability. The next sentence in Llamas I makes this

requirement all the more clear: “In other words, applying the vulnerable victim adjustment

‘requires a fact-based explanation of why advanced age or some other characteristic made

one or more victims unusually vulnerable to the offense conduct, and why the defendant

knew or should have known of this unusual vulnerability.’” Id. (quoting United States v.

                                             14
Vega-Iturrino, 565 F.3d 430, 434 (8th Cir. 2009) (discussing importance of “evidentiary

support” particularized to the specific victim or victims, such as a victim who “had received

only an eighth grade education [and] had no experience or understanding of investments

outside of connection with the defendant”)).

       Additionally, as the majority opinion correctly recognizes, when a district court

applies a sentencing enhancement—like the vulnerable victim enhancement—the “district

court must provide a ‘sufficient explanation of its rationale’ to enable review.” Ante at 9

(quoting United States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010)). And a district

court “must ‘place on the record an individualized assessment based on the particular facts

of the case before it.’” Id. (quoting United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009) (emphasis added) (internal quotation marks omitted)). In light of this standard, the

majority opinion acknowledges that the district court’s explanation for applying the

vulnerable victim enhancement in this case was “terse.” Id. at 9. Nonetheless, the majority

opinion finds the district court’s rationale “sufficient” to pass muster. Id. I disagree.

       To begin, I want to emphasize just how “terse” the district court’s rationale for

imposing the enhancement was. The district court’s entire explanation for imposing the

enhancement reads as follows:

       I will overrule that objection based on responses from the government,
       consistent with my other rulings in other Bonner call center cases that there
       were vulnerable victim enhancements were [sic] appropriate in the nature of
       how this fraud activity worked




                                             15
J.A. 71. Parsing out this rationale makes clear that it is not sufficiently “tailored to the

particular case at hand . . . to permit ‘meaningful appellate review.’” Carter, 564 F.3d at

330 (quoting Gall v. United States, 552 U.S. 38, 50 (2007)).

       I start with the latter portion of the district court’s rationale: that the decision to

apply the enhancement was “consistent with my other rulings in other Bonner call center

cases that . . . vulnerable victim enhancements were appropriate in the nature of how this

fraud activity worked.” J.A. 71. Here, the district court alludes to Defendant’s co-

defendants, Jeffrey Bonner (who ran the call center) and another individual who worked

there, as well as other defendants in related cases. But the government did not have

transcripts prepared of the sentencings for Defendant’s co-defendants, nor has the

government provided us with transcripts from any of the related cases. The district court’s

explanations in those cases are thus not before this Court. Consequently, although the

district court knew what reasoning was provided for sentencing Defendant’s co-

defendants—reasons that may have included significant factual findings—that information

has not been conveyed to this Court in the record presented to us. Accordingly, the district

court’s reference to the other cases is a quintessential example of when a record does not

allow for “meaningful appellate review.” Carter, 564 F.3d at 330. From the documents

provided, this Court simply has no way of knowing what rationale the district court may

have used in those other cases.

       The closest the district court comes to explaining its rationale in the previous cases

was to say that the enhancement was appropriate, given “the nature of how this fraud

activity worked.” J.A. 71. This statement, albeit vague, corresponds with the other basis

                                             16
listed by the district court for its holding—the “responses from the government.” Id. The

government laid out its position on the enhancement in two places: the “United States’

Response to Defendant’s Objections to the Draft Presentence Investigation Report” and the

Final Presentence Report. J.A. 379–81, 453–454. ∗ At the sentencing hearing, no party

offered substantive argument on the issue, instead relying on their written submissions.

J.A. 71. So, when the district court refers to the “responses from the government,” it

presumably is referring to these written filings, both of which, like the district court’s

comment about the “nature” of the fraud, relied on a generalized argument about the

structure of the sweepstakes scheme. Id.

       To give greater detail, in these filings, the government argued that Defendant

“would seek out individuals gullible enough to believe her false promises and send money

overseas, and then repeatedly victimize those same individuals until they had nothing left

to send.” J.A. 379–80. The government then argued that, “[i]t is well established that the

practice of reloading victims evinces an offense reliant on unusually vulnerable victims.”

J.A. 380. To support that proposition, the government listed one case from the Fourth

Circuit, two from the Ninth Circuit, and one case from the Seventh Circuit. See id. These

cases do not bear the weight claimed, however.




       ∗
         The latter version filed with the Final Presentence Report quoted almost entirely
from the earlier response and is not different from the prior version in any material way.
Thus, for the sake of consistency, this opinion will quote from the first version, since that
is the version quoted by the majority opinion.

                                             17
       The sole Fourth Circuit case cited by the government for that proposition deserves

some introduction. The government cited United States v. Llamas, 473 Fed. App’x. 176

(4th Cir. 2012) [“Llamas II”], an unpublished opinion rendered by a panel of this Court

after Llamas I vacated the defendant’s sentence on grounds that the district court failed to

adequately support the application of the vulnerable victim enhancement. The facts of the

Llamas cases are strikingly similar to those here. The defendant in Llamas was part of a

sweepstakes scheme based out of Costa Rica that operated in a manner almost

indistinguishable from the call center in this case. Llamas I, 599 F.3d at 383–85. At

sentencing, the district court identified two specific victims that it viewed as unusually

vulnerable: one had Alzheimer’s disease; the other “had been expecting a call from a doctor

regarding her daughter’s health,” which put her in a vulnerable, high-stress state of mind.

Id. at 386. Critically, however, the district court did not make any findings about how the

defendant knew or should have known about those vulnerabilities. Id. at 389. And for that

reason, this Court found that the district court did not provide adequate reasons for applying

the enhancement and vacated the defendant’s sentence. Id.

       Thus, the district court in Llamas I actually gave more reasons than the district court

did in this case—and this Court nonetheless vacated the defendant’s sentence. The district

court in Llamas I identified specific victims and gave a detailed explanation as to why those

victims were vulnerable. Those vulnerabilities were individualized to specific victims, not

just blanket assertions premised on how the general structure of the fraudulent scheme

targeted gullible people. In fact, had record evidence of a reloading scheme been sufficient,

by itself, to apply the enhancement—as the majority opinion appears to conclude—the

                                             18
Llamas I Court would have upheld the application of the vulnerable victim enhancement,

because the scheme in that case relied on a reloading system almost identical to the one

here. See id. at 384. Instead, this Court vacated the sentence because the district court’s

findings were insufficient. See id. at 389.

       Here, in contrast with Llamas I, the district court did not identify any specific

victims as unusually vulnerable or make any findings as to why Defendant had knowledge

of that vulnerability. The district court merely referenced the government’s written

submissions, which themselves relied on a vague theory that reloading schemes target

gullible people. I do not discount the possibility that an individual could be so gullible to

qualify as unusually vulnerable. But, at the very minimum, the Guidelines require the

district court to identify the specific victims it found to be so vulnerable that they would

serve as a basis for applying the enhancement. As the case stands, however, nothing in the

record indicates which victims the government or the district court believed supported

application of the enhancement. We simply know that some individuals (although who

specifically, we do not know) gave money more than once to the scheme, which, according

to the government, makes them unusually vulnerable (despite not knowing any more details

about why these victims contributed to the scheme multiple times or any other information

supporting this alleged vulnerability).

       The approach to the enhancement I am describing also best accords with the

enhancement’s application note. That commentary states: “The adjustment would apply,

for example, in a fraud case in which the defendant marketed an ineffective cancer cure or

in a robbery in which the defendant selected a handicapped victim. But it would not apply

                                              19
in a case in which the defendant sold fraudulent securities by mail to the general public and

one of the victims happened to be senile.” U.S.S.G. § 3A1.1 cmt. n.2. The case at issue

here is analogous to the situation described in the second part of the application note—at

least as the case is currently described by the government and the district court.

Defendant’s co-conspirators called members of the general public and sought money.

Presumably, many would decline, while some would provide the requested money. As the

application note example contemplated, however, some of the people called would be

gullible enough to fall for the scheme. But, at least upon initial phone contact, the co-

conspirators had no way of differentiating the gullible from the savvy. Once someone gave

to the scheme, however, then the co-conspirators would come back to that person over and

over again. Returning to previous victims potentially could cross the line to exploiting a

vulnerable victim, but the key problem is that we do not know who those specific

vulnerable victims were in this case. The record does not explain which victims were

targeted multiple times, what actions the conspiracy took toward those specific individuals,

and whether or how Defendant knew or should have known about those particular victims’

vulnerabilities.

       The majority opinion claims the victim impact statements demonstrate that there

were unusually vulnerable victims, but the statements do not provide that level of detail.

For example, the statements do not ask questions that would indicate who was reloaded,

which, according to the government, is the key indicator of vulnerability. The other

documents in the record are similarly vague on this point. For example, the government

provided the district court with various charts detailing the total amounts of money taken

                                             20
from each victim, but these documents do not also reveal who was reloaded, because they

do not show discrete transactions. An appellate court reviewing this record is left to guess

who was reloaded based upon the total money an individual lost to the scheme.

Furthermore, even if this Court could discern who specifically was reloaded from these

documents, we have no additional details explaining what may have motivated an

individual to contribute to the scheme more than once and how Defendant would have

known of that person’s alleged vulnerability.        Without directing us toward specific

information about particular victims, the district court’s findings do not satisfy the standard

established by this Court in Llamas I. See 599 F.3d at 387–89.

       That backdrop—the binding precedent of Llamas I and its impact on this case—sets

the stage for the government’s filings below, in which it cited the unpublished opinion in

Llamas II to support the allegedly “well established” principle of applying the vulnerable

victim enhancement to reloading schemes. J.A. 380. Llamas II was issued after the district

court resentenced the defendant and again applied the vulnerable victim enhancement. 473

Fed. App’x at 177–78 & n.1. Significantly, the defense did not challenge the application

of the enhancement in the second appeal; it only challenged the district court’s

consideration of the sentencing factors found in 18 U.S.C. § 3553(a) for procedural and

substantive reasonableness. See id. at 179. In fact, this Court specifically said, “[b]ecause

Llamas does not challenge his Guidelines calculation, we do not need to address that stage

of the resentencing.” Id. at 178 n.2. Nonetheless, in its filings below, the government

described this case as “affirming [a] sentence incorporating [the] vulnerable victim

adjustment against a similarly situated Costa Rican telemarketing fraud defendant.” J.A.

                                              21
380. Although technically true, the government’s characterization omits the crucial fact

that the panel in Llamas II expressly declined to opine on the appropriateness of the

enhancement’s application, because that issue was not appealed. Thus, even if it were

binding precedent, Llamas II does not carry the weight the government tries to place on it.

The Fourth Circuit has not previously applied the vulnerable victim enhancement in the

way the majority opinion appears to do here. To the contrary, the binding case on this

issue—Llamas I—undercuts the government’s argument by requiring detailed findings

from the district court. A panel of this Court has since reiterated that holding. See United

States v. Johnson, 480 Fed. App’x. 186, 189 (4th Cir. 2012) (quoting Llamas I for the

proposition that “our precedent stresses the importance of an adequate explanation” for

applying the vulnerable victim enhancement and then finding application of the

enhancement procedurally unreasonable because the district court “failed to make explicit

findings on the record as to the victims, their unusual vulnerability, and [the defendant’s]

knowledge of such vulnerability”). Yet the government appears to take great pains to avoid

citing a published case that diminishes its argument, instead relying on a misleading

characterization of a subsequent unpublished opinion to make its point.

       The government’s filings below also relied on three other cases: one from the

Seventh Circuit and two from the Ninth Circuit. The Seventh Circuit case, like Llamas,

does not help the government’s argument. See United States v. Jackson, 95 F.3d 500 (7th

Cir. 1996). The Seventh Circuit in Jackson upheld the application of the vulnerable victim

enhancement in a case factually similar to the one here. See id. at 502–04, 506–08. Unlike

in this case, however, the district court in Jackson identified at least one particular victim

                                             22
as vulnerable, detailed the conspiracy’s actions to take advantage of that person, and

explained why the defendant should have known about that particular victim’s

vulnerability. See id. at 507–08. Thus, the court in Jackson made the critical factual

findings absent in this case.

       Contrary to the majority opinion’s characterization of Jackson, the vulnerability of

specific victims played a key role in the outcome of that case. The Seventh Circuit

articulated the enhancement’s requirements as being that “the district court must find both

1) that a victim of the defendant’s crime was unusually vulnerable in some way, and 2) that

the defendant targeted that victim because of this vulnerability.” 95 F.3d at 507 (emphases

added).    The court’s subsequent explanation follows that standard.             For example,

throughout the opinion, the court discusses J.Z., one of the scheme’s victims. See id. at

504, 507–08. The opinion details how J.Z. was defrauded into contributing to the scheme

four times and the amounts he contributed on each occasion. See id. at 504. Thus, although

the Seventh Circuit may have appeared to speak in general terms—which the majority is

quick to emphasize—the court’s analysis was firmly grounded in the specifics of a

particular victim’s case. See, e.g., id. at 508 (“[T]he district court clearly determined that

[the victims’] readiness to fall for the telemarketing rip-off, not once but twice (and in J.Z.’s

case, four times), demonstrated that their personalities made them vulnerable in a way and

to a degree not typical of the general population.”); id. (“[T]he systematic re-victimizing

of people like J.Z. amply demonstrate[s] that the defendants believed the reloaded persons

to be especially vulnerable.”).



                                               23
       Only the Ninth Circuit cases cited by the government may support its argument,

because it is unclear from the appellate opinions whether the district court made findings

about particular victims. See United States v. Durant, 89 Fed. App’x 56, 58 (9th Cir. 2004);

United States v. Randall, 162 F.3d 557, 560–61 (9th Cir. 1998). Yet the import of that

precedent is unclear, because, for example, a more recent Ninth Circuit opinion goes into

significant detail about the specific findings made about particular victims and why the

defendant in a reloading scheme knew about the vulnerabilities of those victims. See

United States v. Lloyd, 807 F.3d 1128, 1172–73 (9th Cir. 2015).

       To the extent that my position splits with that of the Ninth Circuit in Durant and

Randall, I believe the Ninth Circuit’s approach, as described in the cases cited by the

government below, are at odds with this Circuit’s binding precedent in Llamas I. The

majority opinion also cites cases from other circuits to support the proposition that

“evidence of reloading may support the enhancement.” Ante at 6–7 (collecting cases). The

cases cited do support the proposition that a reloading scheme may support applying the

vulnerable victim enhancement—a conclusion with which I agree. My dispute with the

majority opinion stems from whether a reloading scheme is sufficient to warrant applying

the enhancement. The majority appears to argue that it is, thereby creating a broad rule

that would apply the enhancement to any case where a victim falls prey to a similar scheme

more than once—without any limiting principle in sight. In contrast, I argue that a district

court must make adequate factual findings about at least one specific victim to justify

applying the enhancement. The cases cited by the majority, like the Ninth Circuit opinions

in Durant and Randall, leave unclear the extent to which the relevant district courts may

                                            24
have made specific findings about particular victims. See United States v. Hoffecker, 530
F.3d 137, 201–02 (3d Cir. 2008); United States v. Day, 405 F.3d 1293, 1295–96 (11th Cir.

2005); United States v. Coe, 220 F.3d 573, 582 (7th Cir. 2000); United States v. Brawner,

173 F.3d 966, 972–73 (6th Cir. 1999); United States v. O’Neil, 118 F.3d 65, 75–76 (2d Cir.

1997). Thus, as the majority opinion notes, these cases stand merely for the proposition

that a reloading scheme can support applying the enhancement; they do not address the key

distinction between my view and that of the majority. That said, to the extent any of those

cases indeed uphold application of the enhancement absent particularized findings about

specific victims, I believe that approach conflicts with this Circuit’s binding precedent, as

articulated in Llamas I.

       Furthermore, the approach taken by the Ninth Circuit in Durant and Randall

diverges from that of several other circuits. The Second Circuit, for example, has spoken

particularly well on the matter in United States v. Dupre, 462 F.3d 131 (2d Cir. 2006). In

that case, co-conspirators targeted evangelical Christians by using Christian imagery and

rhetoric to ask them to provide money again and again to a fraudulent investment scheme.

See id. at 134–36, 144–45. Although such “[s]chemes . . . inevitably attract the gullible,”

the Second Circuit rejected applying the vulnerable victim enhancement in the case solely

based on such a generalized argument. Id. at 145. The court specifically said that “a

criminal successfully asking a fraud victim for additional money does not itself

demonstrate that the victim is especially vulnerable.” Id. at 146. The court further

elaborated:



                                             25
      We have no reason to believe that evangelical Christians as a class are
      ‘unusually susceptible’ to fraud. The application notes reiterate that the
      vulnerable victims enhancement is improper except in cases where
      defendants ‘should have known’ of their victims’ unusual vulnerability, such
      as ‘in a fraud case in which the defendant marketed an ineffective cancer
      cure’ . . . . Absent findings by the District Court that any specific victim was
      especially gullible because of his religion, we cannot conclude that
      evangelical Christian victims were susceptible to fraudulent schemes
      involving religious imagery in a manner analogous to how desperate cancer
      patients might be susceptible to con artists selling placebos.

Id. at 145 (emphasis added) (internal footnote omitted) (quoting U.S.S.G. § 3A1.1 cmt. 2).

This case presents the same situation. “Absent findings by the District Court that any

specific victim was especially gullible,” we cannot meaningfully review this record and

find that the enhancement was appropriately applied. Id. (emphasis added).

      My good colleagues in the majority fail to grasp the basis of my reliance on Llamas

I and Dupre. Indeed, I do not dispute that evidence of a reloading scheme can support

application of the vulnerable victim enhancement, nor do I argue that Llamas I and Dupre

bar reliance on such a scheme as a basis for applying the enhancement. Rather, I rely on

Llamas I and Dupre for the proposition that a court may not apply the vulnerable victim

enhancement unless the government introduces victim-specific, as opposed to generalized,

evidence. Notably, like Llamas I and Dupre, several other circuit opinions have vacated

sentences applying the vulnerable victim enhancement when a district court failed to make

factual findings regarding specific victims. See, e.g., United States v. Angeles-Mendoza,

407 F.3d 742, 747–48 (5th Cir. 2005) (vacating application of the enhancement when the

district court’s “scant, generalized findings” mentioned only “general characteristics

commonly held” by the victims and “inherent” in the class of victims targeted); United


                                            26
States v. Anderson, 349 F.3d 568, 573 (8th Cir. 2003) (vacating application of the

enhancement when the “general, not thorough” explanation provided below gave “no

detailed analysis of why th[e] evidence established that [the defendant] knew or should

have known that any victim was unusually vulnerable”).

       Accordingly, our binding precedent in Llamas I required the district court to identify

at least one specific victim who served as the basis for applying the vulnerable victim

enhancement and to explain why the defendant knew or should have known of that

particular victim’s unusual vulnerability. The district court did not do so in this case.

Therefore, I would vacate the Defendant’s sentence and remand her case for resentencing.

Because the majority opinion reaches a different conclusion, I respectfully dissent.




                                             27